

116 HRES 1151 IH: Recognizing violence against women in politics as a global phenomenon and supporting women’s full and meaningful participation in political life.
U.S. House of Representatives
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1151IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2020Ms. Tlaib (for herself, Ms. Speier, Ms. Ocasio-Cortez, Ms. Omar, and Ms. Pressley) submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing violence against women in politics as a global phenomenon and supporting women’s full and meaningful participation in political life.Whereas women have been on the frontlines of social justice movements around the world and throughout our Nation’s history; Whereas women are underrepresented in politics across the globe, comprising only one-quarter of all legislators worldwide; Whereas women are underrepresented at every level of government in the United States; Whereas despite this disproportionate underrepresentation, the presence of women in political institutions, including women officeholders and staff with diverse racial, ethnic, religious, sexual, and class identities, has increased significantly in the United States in recent years;Whereas violence against women is a systemic problem embedded in many aspects of our society, including our most esteemed political institutions; Whereas violence against women in politics is a specific, gendered phenomenon stemming from a resistance to women’s increased political participation and intending to undermine women as political actors; Whereas violence against women in politics occurs at both individual and institutional levels and takes many forms, in person and online, including misogynistic verbal attacks, sexual harassment, death threats, and economic, psychological, or physical violence meant to discourage women from participating fully in the political arena; Whereas research shows that violence against women in politics is a global phenomenon; Whereas a 2016 United States Agency for International Development (USAID) report revealed the prevalence of violence against women in politics in 40 developing countries and outlined steps to combat it; Whereas a 2016 Inter-Parliamentary Union survey of women parliamentarians from 39 countries found that 81.8 percent of respondents were subjected to psychological violence, 44.4 percent of whom received threats of death, rape, beatings, or abduction during their parliamentary terms, including threats to kidnap or kill their children; Whereas research, including a 2019 report from the National Democratic Institute for International Affairs, has shown that women candidates and other politically involved women are more likely than men to experience abuse and harassment on social media platforms; Whereas a 2018 Amnesty International report revealed the intersectional nature of online, gender-based violence by highlighting the experiences of women of color, women from ethnic and religious minorities, women with disabilities, lesbian, bisexual, and transgender women, and nonbinary individuals;Whereas a 2018 report from an expert group meeting convened by the United Nations Entity for Gender Equality and the Empowerment of Women indicated that women of color and women of marginalized communities are disproportionately affected by violence against women in politics worldwide;Whereas findings from a 2017 survey of United States mayors conducted by 6 political scientists revealed that women are more likely than their male counterparts to experience physical and psychological abuse; Whereas there have been documented instances of violence against women in the United States Congress, including shootings, assault, sexual harassment, nonconsensual distribution of intimate visual depictions, death threats, and sexist verbal attacks; Whereas violence against women in politics has been found to limit women’s civic engagement as well as discourage and discredit women’s political participation; Whereas a 2017 USAID report called for increased attention to the issue of violence against women in politics as well as further research on its manifestation within various political contexts, including protests, polling places, campaigns, political parties, and government institutions; andWhereas a 2019 report by the Center for American Women and Politics noted the presence of violence against women in politics during the 2018 midterm elections and called for more research to fully understand the prevalence of such violence across all levels of government, how other identities like race and ethnicity shape experiences of gendered abuse and harassment, and how these experiences affect the emergence of female political candidates in the United States: Now, therefore, be itThat the House of Representatives— (1)supports women’s full and meaningful participation in political life; (2)recognizes violence against women in politics as a form of gender-based violence that is specific to women’s experiences in the political arena; (3)recognizes that violence against women in politics is a global phenomenon and that more research should be conducted to examine the extent and effects of such violence in the United States; and(4)urges the United States Government to adopt policies that promote women’s political participation and mitigate violence against women in politics, in person and online, in the United States and abroad.